DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

3.	Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 3 November 2021 is acknowledged.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

	Claim 1 recites a porous liquid or a porous liquid enzyme at line 1. Such a recitation would appear to infer that the liquid or liquid enzyme is itself porous. However, the invention appears to be directed to a device where the porosity is provided by the liquid or liquid enzyme being present in pores of the high surface area solid (see e.g. claim 3). Furthermore, dependent claim 10 recites several liquids that would not be considered “porous liquids” by one ordinarily skilled in the art. The phrase a porous liquid or a porous liquid enzyme therefore leads to confusion as to what is intended to be encompassed by the claim language.
	Claims 2-10 are likewise rejected due to their dependence from claim 1.

The term "high" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The indefinite term renders the claimed surface area of the solid unclear.

The term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The indefinite term renders the claimed average dimension and average distance unclear.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 10 recites the broad recitations am amine, an alkali metal hydroxide and glycol, and the claim also recites several specific types of amines and alkali metal hydroxides and a specific glycol, which are the narrower statement of the range/limitation
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites a fluid in contact with the liquid film. However, this is recitation of an intended manner of using the apparatus and does not further limit the structure of the claim device itself. Claim 6 thus fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (US 2013/0034695 A1).

	With regard to claim 1, Smith et al. discloses a porous liquid comprising a high surface area solid (122) and a liquid film (126) coating the surface of the high surface area solid at Figs. 1C and 16, the abstract and paragraphs [0049]-[0056].
	Smith et al. teaches the liquid film being provided to impart the solid with non-wetting properties at the abstract. As such, the reference is seen as inherently disclosing the liquid film covering at least 30% of the surface area of the solid.  However, even if such is not the case, one of ordinary skill in the art 

	With regard to claim 2, Smith et al. discloses the high surface area solid including a rough surface and/or a textured surface (see paragraph [0053]), wherein a sum of the apparent surface area of the solid is inherently greater than 0.001 m2/g (due to the shape and spacing of posts 124) at Fig. 1C and paragraph [0053].

	With regard to claim 5, Smith et al. discloses the high surface area solid being made from a material (e.g. a ceramic or fluoropolymer) that is not reactive with the liquid film at paragraphs [0052] and [0054].

	With regard to claim 6, Smith et al. further discloses a fluid (128) in contact with the liquid film (126), wherein the fluid is immiscible with the liquid such that a liquid-fluid interface is formed at Figs. 1C and 16.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0034695 A1).
	Smith discloses the high surface area solid comprising a matrix of solid features (posts 124) spaced sufficiently close to stably contain a liquid therebetween such that the solid features (124) have an average dimension or average spacing of less than 100 µm, less than 10 µm, less than 10 µm, 1 nm to 1 µm or 1-100 µm at paragraphs [0053] and [0056]-[0057].
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

s 1, 2, 4-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lynch et al. (US 2019/0299293 A1).

With regard to claims 1 and 10, Lynch et al. discloses a porous liquid comprising a high surface area solid (metal lattice 15) and a liquid film (the amine sorbent 14 or 16) coating the surface of the high surface area solid at Figs. 1-20, the abstract and paragraphs [0053]-[0055].

With regard to claim 2, Lynch et al. discloses the high surface area solid having a rough surface or a textured surface at Figs. 18A-18F and paragraph [0063].

With regard to claim 4, Lynch et al. discloses the solid including a 3D printed structure (produced by additive manufacturing) at Fig. 21, the abstract and paragraph [0052].

With regard to claim 5, Lynch et al. discloses the high surface area solid being made of a material (e.g. aluminum or aluminum alloy) that is not reactive with the liquid film at paragraph [0055].

With regard to claims 6 and 9, Lynch et al. discloses further discloses a fluid (air) in contact with the liquid film, wherein the fluid is immiscible with the liquid such that a liquid-fluid interface is formed, wherein the liquid film facilitates mass transfer of at least one substance (carbon dioxide) across the liquid-film interface at Fig. 1 and paragraph [0053].

13.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2019/0299293 A1) in view of Dutra e Mello et al. (US 2018/0361612 A1).

With regard to claim 7, Lynch et al. does not mention the surface area to volume ratio.
-1 or 200-6000 m-1 to provide a high surface area per unit volume at the abstract and paragraph [0052].
It would have been obvious to one of ordinary skill in the art to incorporate the surface area to volume ratio of Dutra e Mello et al. into the system of Lynch et al. to provide a high surface area per unit volume, as suggested by Dutra e Mello et al. at paragraph [0052].
The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 8, Lynch et al. does not mention the performance index.
However, Lynch et al. as modified by Dutra e Mello discloses the recited apparatus.
Accordingly, the modified apparatus is seen as inherently exhibiting the recited performance index since it is the same apparatus as instantly claimed. See MPEP 2112.01(1).

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 2, 2021